DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation "the portable device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the portable device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-8, 10-13, 15-16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US Patent Application Publication No. 2017/0070090).
Regarding claim 1, Miller teaches an outlet comprising:
a port to connect a cable to, wherein the outlet is configured so that fixed cabling can be communicatively coupled to the port (Paragraphs 0048, 0050 port connection to building fixed wiring);
a storage device (Paragraph 0040) ; and
a wireless interface to communicate with an external device that is external from the outlet (Paragraphs 0039, 0051-0055, 0060);
wherein the outlet is configured to write information to the storage device, the written information received via the wireless interface (Paragraphs 0047, 0057, 0060 write schedule and other information); and read information from the storage device and communicate the read information via the wireless interface (Paragraphs 0044, 0054, 0061 read stored data from memory) (Paragraphs 0029-0067 for complete details).
Regarding claim 7, Miller teaches the wireless interface of the outlet is configured to join a mesh network to enable a remote external device to write information to and read information from the storage device using the wireless interface (Paragraphs 0039, 0044, 0047, 0051-0054, 0057, 0060-0061).
Regarding claim 8, Miller teaches the outlet is configured so that the storage device and the wireless interface are powered using at least one of power received a battery, a solar cell, and mains or grid power (Paragraph 0038).
Regarding claim 10, Miller teaches the information written to the storage device comprises information captured by a cable tester and communicated to the outlet via the wireless interface (Paragraphs 0039, 0047, 0051-0054, 0057, 0060 Note: any user including cable tester is anticipated).
Regarding claim 11, Miller teaches the information read from the storage device is communicated to a portable device via the wireless interface (Paragraphs 0039, 0044, 0051-0055, 0061).
Regarding claim 12, Miller teaches the portable device comprises a smartphone or tablet (Paragraphs 0053-0057, 0060, 0063, 0067).
Regarding claim 13, Miller teaches a method comprising:
capturing information about a connection (Paragraph 0041 10, 15, 20 amp connection) to a port of an outlet (to input power port), the connection implemented using fixed cable (Paragraphs 0041-0042, 0048, 0050 port connection to building fixed wiring);
writing information to a storage device included in the outlet, the written information received via a wireless interface included in the outlet (Paragraphs 0047, 0057, 0060 write schedule and other information, Paragraphs 0039, 0051-0055, 0060 communicate wirelessly); and
reading information from the storage device and communicating the read information via the wireless interface (Paragraphs 0044, 0054, 0061 read stored data 
Regarding claim 15, refer to rejection for claim 13 and claim 7.
Regarding claim 16, refer to rejection for claim 13 and claim 8.
Regarding claim 18, refer to rejection for claim 13 and claim 10.
Regarding claim 19, refer to rejection for claim 13 and claim 11.
Regarding claim 20, refer to rejection for claim 13 and claim 12.

Claims 1, 7-8, 10-13, 15-16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US Patent Application Publication No. 2015/0073613).
Regarding claim 1, Li teaches an outlet comprising:
a port to connect a cable to, wherein the outlet is configured so that fixed cabling can be communicatively coupled to the port (Paragraphs 0022-0023 port connection to building fixed wiring);
a storage device (Paragraphs 0025, 0027) ; and
a wireless interface to communicate with an external device that is external from the outlet (Paragraphs 0028, 0046);
wherein the outlet is configured to write information to the storage device, the written information received via the wireless interface (Paragraphs 0030, 0040 write schedule); and read information from the storage device and communicate the read information via the wireless interface (Paragraphs 0031-0032, 0035, 0040-0043 read stored data from memory) (Paragraphs 0022-0047 for complete details).
Regarding claim 7, Li teaches the wireless interface of the outlet is configured to join a mesh network to enable a remote external device to write information to and read information from the storage device using the wireless interface (Paragraphs 0028, 0030-0032, 0035, 0040-0043).
Regarding claim 8, Li teaches the outlet is configured so that the storage device and the wireless interface are powered using at least one of power received from the external device via the wireless interface, a battery, a solar cell, and mains or grid power (Fig. 1).
Regarding claim 10, Li teaches the information written to the storage device comprises information captured by a cable tester and communicated to the outlet via the wireless interface (Paragraphs 0030, 0035, 0040-0043 Note: any user including cable tester is anticipated).
Regarding claim 11, Li teaches the information read from the storage device is communicated to a portable device via the wireless interface (Paragraphs 0031-0032, 0035, 0040-0043).
Regarding claim 12, Li teaches the portable device comprises a smartphone or tablet (Paragraph 0034).
Regarding claim 13, Li teaches a method comprising:
capturing information about a connection to a port of an outlet, the connection implemented using fixed cable (Paragraphs 0037-0038 capturing information about input connection to source port exceeding threshold voltage or current);

reading information from the storage device and communicating the read information via the wireless interface (Paragraphs 0031-0032, 0035, 0040-0043 read stored data from memory, Paragraphs 0028, 0035, 0046 communicate wirelessly) (Paragraphs 0022-0047 for complete details).
Regarding claim 15, refer to rejection for claim 13 and claim 7.
Regarding claim 16, refer to rejection for claim 13 and claim 8.
Regarding claim 18, refer to rejection for claim 13 and claim 10.
Regarding claim 19, refer to rejection for claim 13 and claim 11.
Regarding claim 20, refer to rejection for claim 13 and claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claim 1 above, and further in view of Chien (US Patent Application Publication No. 2017/0033559).
Regarding claim 2, Miller does not explicitly teach a faceplate to which the port is mounted, and wherein the storage device is mounted to one of the port or the faceplate.
However, in the similar field, Chien teaches an outlet with a faceplate to which the port is mounted (Fig. 1 item 10, Fig. 2 items 10 and 20n, Paragraphs 0029-0033 first power input terminal 10 on outlet faceplate, Note: Mounting the storage device to one of the port or the faceplate is an implementation choice as was well known in the art. Chien teaches multiple ways of arranging memory Fig. 2 and Fig. 4, also Paragraphs 0034-0044 for other embodiments. Applicant is advised to refer to Bertz (US Patent No. 9,565,659) which teaches mounting components in different manners, Figs. 1B, 2 item 102 mounting to item 136, 138 ports/ sockets, Figs. 3A, 3B item 102 mounting to faceplate item 160.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Miller with a faceplate to which the port is mounted as taught by Chien in order to “provide a power apparatus having expandable outlet” (Chien, Paragraph 0007).
Regarding claim 3, Miller and Chien do not specifically teach the wireless interface is mounted to one of the port or the faceplate. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to mount wireless interface to one of the port or the faceplate as an implementation choice as required by packaging and compactness requirements. (Note: Applicant is advised to refer to Bertz (US Patent No. 9,565,659) which teaches mounting wireless interface in different manners, Figs. 1B, 2 item 102 mounting to item 136, 138 ports/ sockets, Figs. 3A, 3B item 102 mounting to faceplate item 160.).
Regarding claim 4, Chien teaches the outlet (combined expanded outlet) comprises a plurality of ports (Figs. 1, 2, 5, 6, 11-13 etc.), wherein the outlet comprises a plurality of storage devices (Fig. 12 items 19, 29) (Paragraph 0042).
Regarding claim 5, Chien teaches each storage device is associated with a respective port of the outlet (individual port of outlet), all of the ports of the outlet (main outlet with information about all other outlets ports), or a respective subset of ports of the outlet (each expander outlet with its own outlet ports) (Paragraphs 0041-0044).

Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claims 1, 13 above, and further in view of Bertz (US Patent No. 9,565,659).
Regarding claim 6, Miller teaches the wireless interface of the outlet is configured to transmit at least some of the information stored in the storage device, but Miller does not teach a beacon to transmit at least some of the information.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Miller with an outlet with a beacon to transmit at least some of the information as taught by Bertz so that “Wireless beacons can transmit an identity that may be used by a mobile communication device, in combination with a registry service, to discover and access services” (Bertz, col. 1 ll. 32-35).
Regarding claim 14, refer to rejection for claim 13 and claim 6.

Claims 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claims 1, 13 above, and further in view of Geo (US Patent Application Publication No. 2018/0026404).
Regarding claim 9, Miller does not teach the wireless interface comprises a near-field communication (NFC) interface.
However, in the similar field, Geo teaches an outlet with near-field communication (NFC) interface (Paragraphs 0041-0042).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Miller with near-field communication (NFC) interface as taught by Geo in order to check “the transmitted electrical outlet operation password and, if it is correct” then “to allow main power to be supplied from the main power supply” (Geo, Paragraph 0042).
Regarding claim 17, refer to rejection for claim 13 and claim 9.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above, and further in view of Chien (US Patent Application Publication No. 2017/0033559).
Regarding claim 2, Li does not explicitly teach a faceplate to which the port is mounted, and wherein the storage device is mounted to one of the port or the faceplate.
However, in the similar field, Chien teaches an outlet with a faceplate to which the port is mounted (Fig. 1 item 10, Fig. 2 items 10 and 20n, Paragraphs 0029-0033 first power input terminal 10 on outlet faceplate, Note: Mounting the storage device to one of the port or the faceplate is an implementation choice as was well known in the art. Chien teaches multiple ways of arranging memory Fig. 2 and Fig. 4, also Paragraphs 0034-0044 for other embodiments. Applicant is advised to refer to Bertz (US Patent No. 9,565,659) which teaches mounting components in different manners, Figs. 1B, 2 item 102 mounting to item 136, 138 ports/ sockets, Figs. 3A, 3B item 102 mounting to faceplate item 160.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Li with a faceplate to which the port is mounted as taught by Chien in order to “provide a power apparatus having expandable outlet” (Chien, Paragraph 0007).
Regarding claim 3, Li and Chien do not specifically teach the wireless interface is mounted to one of the port or the faceplate. However, it would have been obvious to one of the port or the faceplate as an implementation choice as required by packaging and compactness requirements. (Note: Applicant is advised to refer to Bertz (US Patent No. 9,565,659) which teaches mounting wireless interface in different manners, Figs. 1B, 2 item 102 mounting to item 136, 138 ports/ sockets, Figs. 3A, 3B item 102 mounting to faceplate item 160.).
Regarding claim 4, Chien teaches the outlet (combined expanded outlet) comprises a plurality of ports (Figs. 1, 2, 5, 6, 11-13 etc.), wherein the outlet comprises a plurality of storage devices (Fig. 12 items 19, 29) (Paragraph 0042).
Regarding claim 5, Chien teaches each storage device is associated with a respective port of the outlet (individual port of outlet), all of the ports of the outlet (main outlet with information about all other outlets ports), or a respective subset of ports of the outlet (each expander outlet with its own outlet ports) (Paragraphs 0041-0044).

Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claims 1, 13 above, and further in view of Bertz (US Patent No. 9,565,659).
Regarding claim 6, Li teaches the wireless interface of the outlet is configured to transmit at least some of the information stored in the storage device, but Li does not teach a beacon to transmit at least some of the information.
However, in the similar field, Bertz teaches an outlet with a beacon to transmit at least some of the information (col. 1 ll. 40-col. 2 ll. 14, Figs. 1A-1B, 2, 3A-3B and corresponding descriptions).

Regarding claim 14, refer to rejection for claim 13 and claim 6.

Claims 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claims 1, 13 above, and further in view of Geo (US Patent Application Publication No. 2018/0026404).
Regarding claim 9, Li does not teach the wireless interface comprises a near-field communication (NFC) interface.
However, in the similar field, Geo teaches an outlet with near-field communication (NFC) interface (Paragraphs 0041-0042).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Li with near-field communication (NFC) interface as taught by Geo in order to check “the transmitted electrical outlet operation password and, if it is correct” then “to allow main power to be supplied from the main power supply” (Geo, Paragraph 0042).
Regarding claim 17, refer to rejection for claim 13 and claim 9.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620.  The examiner can normally be reached on M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/           Primary Examiner, Art Unit 2653